Citation Nr: 0833855	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for residuals of 
a perforation of the left eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant initially requested a 
travel Board hearing in connection with the current claims.  
The veteran subsequently withdrew his request for a travel 
Board hearing in July 2008.

In a VA Compensation and Pension examination, dated in 
December 2005, the veteran was diagnosed with tinnitus and 
the examiner rendered the opinion that the veteran's tinnitus 
was most likely of the same etiology as the veteran's hearing 
loss (i.e. noise exposure).  If the veteran desires, the 
Board notes that the veteran may file a claim to reopen his 
previously denied claim of entitlement to service connection 
for tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Audiometric testing, performed in April 2004, revealed 
level II hearing in the right ear and level I hearing in the 
left ear.

2.  Audiometric testing, performed in September 2004, 
revealed level III hearing in the right ear and level I 
hearing in the left ear.

3.  Audiometric testing, performed in December 2005, revealed 
level III hearing in the right ear and level II hearing in 
the left ear.

4.  Audiometric testing, performed in December 2007, revealed 
level III hearing in the right ear and level II hearing in 
the left ear.

5.  The veteran's service-connected residuals of a 
perforation of the left eardrum disability is assigned a 
noncompensable rating, the maximum rating available under 
38 C.F.R. § 4.87, Diagnostic Code 6211, and there are no 
exceptional circumstances.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met for any 
period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2007).

2.  The criteria for a compensable evaluation for residuals 
of a perforation of the left eardrum have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6211 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A. Bilateral Hearing Loss

The veteran filed his claim for a compensable evaluation for 
service-connected bilateral hearing loss in December 2003.  
At that time his service-connected hearing loss was rated as 
noncompensably disabling pursuant to 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.  The May 2005 rating decision on appeal 
denied the veteran a compensable evaluation for service-
connected bilateral hearing loss.  He disagreed and claims 
his hearing loss warrants the assignment of a compensable 
disability rating.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  As discussed below, the veteran's ears 
do not demonstrate an exceptional pattern of hearing loss.

As noted above, the veteran filed his claim for service 
connection for hearing loss in December 2003.  In March 2004 
the veteran underwent a private audiological examination.  
However, the Board finds that it may not use the results from 
these tests when evaluating the veteran's current level of 
auditory impairment because the graphs were not accompanied 
by numerical results.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
Furthermore, speech recognition scores were not provided.  
See 38 C.F.R. § 4.85 (Maryland CNC speech recognition scores 
are required unless the examiner certifies that use is not 
appropriate.).

In April 2004 a VA Compensation and Pension (C&P) audiology 
examination of the veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
80
85
LEFT
25
35
55
55

Pure tone threshold levels averaged 60 decibels for the right 
ear and 43 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  The results do not represent an exceptional pattern of 
hearing in either ear.  See 38 C.F.R. § 4.86(a), (b).  
Therefore, both ears must be evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level II hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the levels for both 
ears under Table VII shows that the veteran's hearing loss 
warranted a noncompensable evaluation under Diagnostic Code 
6100.

In September 2004, the veteran underwent an audiological 
examination as an outpatient at a VA Medical Center, which 
revealed pure tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
80
85
LEFT
25
35
55
55

Pure tone threshold levels averaged 60 decibels for the right 
ear and 43 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 92 percent in the left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level III hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In December 2005, the veteran was afforded another VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
90
105
LEFT
25
50
60
55

Pure tone threshold levels averaged 74 decibels for the right 
ear and 48 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in both 
ears.  The results do not represent an exceptional pattern of 
hearing in either ear.  See 38 C.F.R. § 4.86(a), (b).  
Therefore, both ears must be evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level III hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level II 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In December 2007, the veteran was afforded another VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
90
95
LEFT
20
30
45
60

Pure tone threshold levels averaged 70 decibels for the right 
ear and 39 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in his 
right ear and 88 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level III hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level II 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In May 2008 the veteran underwent a private audiological 
examination.  However, the Board finds that it may not use 
the results from these tests when evaluating the veteran's 
current level of auditory impairment because the graphs were 
not accompanied by numerical results.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Furthermore, while speech recognition 
results were provided, it is unclear whether the results 
comply with 38 C.F.R. § 4.85(a) and, therefore, cannot be 
considered.

In light of the level II and III right ear hearing loss and 
level I and II left ear hearing loss that was demonstrated 
upon VA audiological examination in April 2004, September 
2004, December 2005, and December 2007, the Board finds that 
the current noncompensable (0 percent disability) evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  Additionally, the record 
contains no evidence showing the veteran is entitled to a 
higher rating at any point during the instant appeal; 
therefore no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Accordingly, entitlement 
to a compensable evaluation for service-connected bilateral 
hearing loss is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has reported in many statements that he was 
previously assigned an evaluation of 10 percent disabling for 
bilateral hearing loss.  However, the Board notes that the 
veteran has never been assigned an evaluation of 10 percent 
disabling for bilateral hearing loss.  Rather, in a RO rating 
decision, dated in November 1997, the veteran was granted an 
evaluation of 10 percent disabling for multiple, 
noncompensable, service-connected disabilities pursuant to 
38 C.F.R. § 3.324, effective July 1, 1996.  Subsequently, in 
a rating decision dated in September 2003, service connection 
was granted for essential tremors and a 10 percent disabling 
evaluation was assigned, effective June 29, 1994.  The grant 
of service connection and the assignment of a 10 percent 
disabling evaluation for essential tremors made the veteran 
ineligible for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities pursuant to 
38 C.F.R. § 3.324 and, therefore, that rating was eliminated.  
The regulation makes clear that the 10-percent rating can 
only be assigned when a veteran is suffering from two or more 
separate permanent service-connected disabilities that cearly 
interfere with normal employability even though none of the 
disabilities is compensable under the Schedule for Raitng 
Disabilities, however the 10-percent rating cannot be 
combined with any other rating.  See 38 C.F.R. § 3.324; Butts 
v. Brown, 5 Vet. App. 532 (1993).  

B. Residuals of a Perforation of the Left Eardrum

The veteran filed his claim for a compensable evaluation for 
service-connected residuals of a perforation of the left 
eardrum in December 2003.  At that time his service-connected 
residuals of a perforation of the left eardrum disability was 
rated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6211.  The May 2005 rating decision 
on appeal denied the veteran a compensable evaluation for 
service-connected residuals of a perforation of the left ear 
drum.  He disagreed and claims the disability warrants the 
assignment of a compensable disability rating.

Under Diagnostic Code 6211, a noncompensable rating is the 
maximum available for perforation of the tympanic membrane.

The Board notes that the veteran is also service-connected 
for otitis media, non-suppurative, of the left ear, which is 
evaluated as noncompensably disabling.  That issue is not 
before the Board on appeal.

As such, the veteran's service-connected residuals of a 
perforation of the left eardrum disability has already been 
assigned the maximum schedular rating available under 
Diagnostic Code 6211.  As there is no legal basis upon which 
to award a higher schedular evaluation, that aspect of the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

C. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's bilateral hearing loss or 
residuals of a perforation of the left eardrum reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing that either 
disability results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the April 2004 and December 2005 examinations 
were conducted before the examination worksheets were revised 
to include the effects of hearing loss disability on 
occupational functioning and daily life.  The veteran, as a 
lay person, is nevertheless competent to submit evidence of 
how the hearing loss affects his everyday life.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994)(finding that lay 
testimony is competent when it regards features or symptoms 
of injury or illness).  The examiner noted in the April 2004 
and December 2005 examination reports that the veteran 
reported difficulty understanding and difficulty hearing the 
television, respectively.  In addition, the examiner noted in 
the December 2007 examination report that the veteran 
reported having difficulty with background noise.  Thus, the 
examination reports did include information concerning how 
the veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulty hearing has resulted in marked interference with 
employment nor has the veteran demonstrated any prejudice 
caused by a deficiency in the examination.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,373 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran was notified in a February 2004 VCAA letter that 
he could submit evidence showing his service-connected 
hearing loss had increased in severity.  The veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.

Subsequently, after the initial AOJ decision, in a letter 
dated in May 2008 the veteran was again notified of the above 
information and that the veteran may submit medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life and that should an 
increase in disability be found a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  In 
addition, the veteran was provided with notice concerning the 
test requirements to substantiate an increased rating for 
hearing loss.  Specifically, the veteran was informed that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  The notice also indicated that the 
average decibel loss at 1000, 2000, 3000, and 4000 Hertz and 
controlled speech discrimination scores are used for each 
ear.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, as noted above, the VCAA duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the appellant in May 2008.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in June 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address the effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that an increased evaluation for bilateral 
hearing loss is being denied, and hence no effective date 
will be assigned.  

In regard to the veteran's claim of entitlement to a 
compensable evaluation for residuals of a perforation of the 
left ear drum, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 2003 to April 2008.  The veteran 
submitted private treatment records from Dr. E.W., dated in 
March 2004; Dr. R.P., dated in May 2008; and Dr. S.F., dated 
in May 2008.  The appellant was afforded VA medical 
examinations in April 2004, December 2005, and December 2007.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for residuals of a 
perforation of the left eardrum is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


